t c memo united_states tax_court bstate of charles a borgatello deceased c norman borgatello and josephine e donnelly co-executors and c norman borgatello successor trustee to the charles a borgatello living_trust petitioners v commissioner of internal revenue respondent docket no filed date john w ambrecht and gregory arnold for petitioners donna f herbert for respondent memorandum opinion wells chief_judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of charles a borgatello the estate after concessions the issues we must decide involve the fair_market_value of stock representing an - - 76-percent interest in valley improvement co inc vic as of date to value the 76-percent shareholder's interest in vic we must first decide the fair_market_value of two shopping centers owned by vic montecito village north mvn and montecito village south mvs as of date the parties agreed on the value of vic's other assets some of the facts have been stipulated and are incorporated herein by this reference unless otherwise noted all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure charles borgatello died a resident of california mr borgatello died on date background for the purpose of valuing mr borgatello's assets the estate's executors elected the alternate_valuation_date of date on the alternate_valuation_date vic owned percent of mvn and mvs vic also owned other assets with a total value pursuant to the parties’ stipulations of dollar_figure rounded per the parties' stipulations on the alternate valley improvement co is a california c_corporation the value of the other assets is as follows real_property fair_market_value santa angela lane dollar_figure monterey county ranch remainder_interest big_number acres of vacant land outside solvang interest big_number continued - - valuation_date vic had total liabilities of dollar_figure the net value of vic's assets on the alternate_valuation_date equaled the values of mvn and mvs plus dollar_figure assets of dollar_figure minus liabilities of dollar_figure continued alamo pintado outside of solvang big_number seven properties zoned m-1 in santa barbara nopalitos big_number nopalitos big_number kimball street big_number kimball street big_number kimball street big_number carpinteria street big_number powers avenue big_number total dollar_figure tangible personalty equipment cattle dollar_figure total dollar_figure investments fair_market_value chevron corp stock dollar_figure pepsico inc stock big_number transamerica corp stock big_number general motors stock big_number general motors e stock big_number general motors h stock western art big_number total dollar_figure other assets fair_market_value cash dollar_figure accounts and notes receivable big_number other current_assets big_number other assets big_number total dollar_figure the parties made a computational error in their stipulation this amount was reported as dollar_figure in the stipulation not dollar_figure according to the parties net asset value is generally the difference between assets and liabilities where assets have been adjusted to reflect fair market values and liabilities have been adjusted to reflect the reality of their ultimate payment discussion the estate contends that the combined value of mvn and mvs is dollar_figure mvn dollar_figure and mvs dollar_figure on the basis of those values and the stipulated value of vic's other assets the estate contends that mr borgatello's big_number shares of vic stock are worth dollar_figure respondent contends that the combined value of mvn and mvs is dollar_figure mvn dollar_figure and mvs dollar_figure on the basis of those values and the stipulated value of vic's other assets respondent contends that mr borgatello's interest in vic is worth dollar_figure procedural issue before we tackle the issues of the fair market values of mvn and mvs and mr borgatello's interest in vic we must first address an evidentiary issue concerning certain appraisal reports prepared by the experts in this case the estate commissioned several appraisals of mvn and mvs one of the real_estate appraisers wayne holden was asked to value mvn and mvs as of the date of mr borgatello's death for this purpose mr holden produced a set of appraisals that he completed on date holden i reports subsequently the estate asked mr holden to appraise mvn and mvs as of the alternate_valuation_date mr holden updated his previous appraisals in two letters dated date holden ii reports the holden ii - reports ostensibly adjusted mr holden's conclusions regarding the shopping center values in the holden i reports for changes in the real_estate market during the months between the date of mr borgatello's death and the alternate_valuation_date on the basis of the holden ii reports the estate decided to elect the alternate_valuation_date during the audit of the instant case the estate provided respondent with the holden i and ii reports later during discussions with respondent's appeals_office the estate provided the appeals officer with two reports by carlos a cardenas cardenas reports valuing mvn and mvs on the alternate_valuation_date the cardenas reports were not used in the preparation of the estate's tax_return and were not provided to the internal_revenue_service during the audit of the estate at trial the estate did not use the holden i or ii reports or the cardenas reports instead the estate used two new appraisals by mr holden holden iii reports which valued mvn and mvs on the alternate_valuation_date respondent's valuation of mvn and mvs is based upon two appraisal reports in a single bound volume prepared by david marx mr marx prepared a limited summary report in which he reviewed the holden i ii and cardenas reports and adopted some background data and conclusions from those reports in -- - particular mr marx adopted background data pertaining to montecito-santa barbara area vacancy rates and fair rental value he also agreed with the estate's experts' analyses pertaining to highest_and_best_use zoning site and improvement and neighborhood description the first two pages of each of mr marx's reports contain cover letters dated date from mr marx to respondent's attorney both letters contain the following disclaimer this limited summary report is valid only if another reviewer or entity 1s in possession of the holden i holden ii and cardenas appraisals the appraiser agreed on some of the factual data and issues in these reports and these items were used in this limited summary report as part of the analysis of the subject the three appraisals being reviewed will be relied upon as to facts concerning the site improvements zoning and other descriptions the appraiser will not complete a zoning analysis site improvement analysis or highest_and_best_use or neighborhood descriptions these items are found in the appraisals reviewed by david marx and are assumed to be valid emphasis in the original at the trial of the instant case the estate objected to the admission of mr marx's reports the cardenas reports and the holden i and ii reports the court admitted over the estate's objection the holden i and ii reports into evidence the court conditionally admitted mr marx's reports but reserved ruling on the admissibility of the cardenas reports the court instructed the parties to brief the admissibility of mr marx's reports and the cardenas reports the estate disputes the admissibility of mr marx's reports on several grounds chiefly however the estate argues that the cardenas reports are inadmissible hearsay pursuant to rule of the federal rules of evidence additionally the estate argues that if the cardenas reports were excluded it would cause mr marx's reports to become invalid in accordance with the above- guoted disclaimer respondent contends that the cardenas reports are not hearsay because they constitute admissions by the estate rule d b of the federal rules of evidence expressly provides that any statement offered against a party where that party has manifested an adoption or belief in the statement's truth is admissible see fed r evid d b statements admitted pursuant to rule d b of the federal rules of evidence are admissible only against parties who have adopted them or who bear a specified relationship to the declarant see hospital corp of am v commissioner tcmemo_1996_559 in the instant case the cardenas reports were given to respondent before trial by the estate's counsel the reports were not obtained by respondent directly from the estate's experts the estate supplied the reports to respondent as representations of the values and the data underlying those values of mvn and mvs --- - the act of producing the reports to respondent constitutes an adoption of belief in the truth of their contents pursuant to rule d b of the federal rules of evidence consequently we hold that the requirements of rule d b of the federal rules of evidence are satisfied and the cardenas reports are admissible ’ the estate vaguely suggests that the cardenas reports were provided to respondent during settlement negotiations and therefore are inadmissible pursuant to rule of the federal rules of evidence although respondent acknowledged at trial that there may be some question as to whether the cardenas reports were provided to respondent during settlement negotiations the estate failed to demonstrate that such was the case consequently we hold that the estate has not shown that the cardenas reports are inadmissible pursuant to rule of the federal rules of evidence the estate's other main argument against the admission of mr marx's report is based upon our holding in diego investors iv ‘ the cardenas reports are admissible on other grounds as well one significant distinction between expert and fact witnesses is that experts are permitted to rely on evidence outside the trial record see h group holding inc v commissioner tcmemo_1999_334 the evidence outside the record may be hearsay and need not be otherwise admissible but it can be used by the expert to formulate an opinion see fed r evid v commissioner tcmemo_1989_630 in diego investors iv the court refused to allow an expert selected and paid for by the commissioner to testify as the taxpayers' witness the taxpayers in diego investors iv sought to call the commissioner's expert to enhance their tactical position by using selected portions of a report pertaining to sales data while refuting the remainder of the expert's unfavorable conclusions although diego investors iv is distinguishable from the instant case in numerous ways one critical distinction is that in the instant case respondent has gained no tactical advantage by adopting some of the information in the estate's expert's reports in the instant case the estate provided the holden i ii and cardenas reports to respondent as evidence of the values of mvn and mvs as well as to provide the facts and data underlying those values the estate now seeks to exclude those reports because they believe that if they are successful we shall conclude that mr marx's reports are invalid based on the language in mr marx's disclaimer however it appears that the estate failed to appreciate that the use of expert testimony is within the sound discretion of the trial judge the test for admissibility of expert testimony is whether the testimony will aid the trier of fact to understand the evidence see fed r evid 488_f2d_1148 9th cir -- - under rule of the federal rules of evidence the trial judge is given broad discretion in his role as gatekeeper to decide what evidence is relevant reliable and helpful to the trier of fact see 156_f3d_952 9th cir in the instant case the estate's experts' reports are being offered to aid the court in understanding mr marx's report they are not being offered to refute the unfavorable conclusions of the estate's experts nor are they being offered for a matter of out-of-context conjecture or opinion which supports only one party's position as was the case in diego investors iv respondent gained no real tactical advantage in the instant case when mr marx adopted information from the estate's experts' reports the use of such reports is tantamount to an informal stipulation which saves the court time in deciding a case that could have been settled by the parties indeed such information should have been incorporated into a formal stipulation we hold that the marx and cardenas reports are admitted into evidence fair_market_value of the mvs and mvn shopping centers as is customary in valuation cases the parties in the instant case rely primarily on expert opinion evidence to support their contrary valuation positions in such cases we evaluate the opinions of experts in light of the demonstrated qualifications of each expert and all other evidence in the record see 480_f2d_171 9th cir affg 54_tc_493 86_tc_547 we have broad discretion to evaluate 'the overall cogency of each expert's analysis ' 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part on another ground tcmemo_1986_318 expert testimony sometimes aids the court in determining values and sometimes it does not see eg 94_tc_570 92_tc_101 stating that expert testimony is not useful when the expert is merely an advocate for the position argued by one of the parties we are not bound by the formulas and opinions proffered by an expert witness and shall accept or reject expert testimony in the exercise of sound judgment see 304_us_282 94_tc_193 where necessary we may reach a determination of value based on our own examination of the evidence in the record see 538_f2d_927 2d cir affg t c -- memo 110_tc_530 where experts offer divergent estimates of fair_market_value we decide what weight to give these estimates by examining the factors they used in arriving at their conclusions see 38_tc_357 we have broad discretion in selecting valuation methods see 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 and the weight to be given the facts in reaching our conclusion because finding market_value is after all something for judgment experience and reason 202_f2d_105 2d cir affg a memorandum opinion of this court moreover while we may accept the opinion of an expert in its entirety see buffalo tool die manufacturing co v commissioner t c we may be selective in the use of any part of such opinion or reject the opinion in its entirety see parker v commissioner supra pincite because valuation necessarily results in an approximation the figure at which this court arrives need not be one as to which there is specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence see estate of o'connell v commissioner supra pincite silverman v commissioner supra pincite real_estate_valuation is a question of fact resolved on the basis of the entire record see 674_f2d_761 9th cir 64_tc_889 the trier of fact must weigh all relevant evidence to draw the appropriate inferences see 323_us_119 helvering v national grocery co supra pincite estate of newhouse v commissioner supra pincite the standard for valuation is fair_market_value which is defined as the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being under a compulsion to buy or to sell see sec b estate_tax regs see also 411_us_546 112_tc_130 the standard is objective using a purely hypothetical willing buyer and seller who are presumed to be dedicated to achieving maximum economic advantage in any transaction involving the property see estate of simplot supra pincite which must be achieved in the context of market and economic conditions at the valuation_date see estate of newhouse v commissioner supra pincite -- there are generally three kinds of valuation methods used to determine the fair_market_value of real_property the comparable sales_method the income_method and the cost method see 92_tc_958 affd without published opinion 921_f2d_280 9th cir variously using these methods the appraisers in the instant case estimated the property values as follows montecito village north appraisal method holden marx income approach dollar_figure dollar_figure discounted cash-flow sales comparison big_number big_number cost -- -- montecito village south appraisal method holden marx income approach dollar_figure dollar_figure discounted cash-flow sales comparison big_number big_number cost big_number -- ‘mr holden performed a cost approach analysis for montecito village north but only for the date of death not the alternate_valuation_date the date of death value was determined by mr holden to be dollar_figure although the parties used more than one method to value mvn and mvs each expert relied most heavily on a version of the income_method called the discounted cash-flow method the sales comparison and the cost approach methods played insignificant roles in their analyses and appear to have little effect on mr -- - holden's and mr marx's bottom line valuations the income_method on the other hand is embraced by both mr marx and mr holden and dominates their analyses because the parties' main focus is on the income_method of valuing mvn and mvs our focus too will be on the income valuation method with respect to the cost approach the estate's expert said the following the cost approach to value is an indicator for new or proposed improvements however older improvements such as the subject are more difficult to analyze the most important factor in appraising older properties is the estimate of depreciation although great care is taken in this analysis it is difficult for the appraiser to truly and accurately estimate the value losses by depreciation this is mainly due to the lack of full knowledge of the infrastructure of a building you cannot see into the walls and many areas are inaccessible therefore it is difficult to determine the true condition of all building components this weakens the support for the depreciation estimate the typical purchaser does not generally use this approach to make an investment decision also there is a lack of comparable land sales this makes the analysis for the land value weak therefore this approach is given least weight in support of the final estimate of value as for the sales comparison approach we are concerned about the lack of suitable comparables in the monecito-santa barbara area upon which to base any meaningful analysis mr holden echoed this concern in his report stating that due to the varying characteristics of the sales data direct market comparison as a method to value mvn and mvs is weak under the circumstances of the instant case the sales comparison approach is unreliable this unreliability is reflected in mr holden's report where he abandons his cost approach and sales comparison analyses and adopts whole hog his conclusions from his discounted cash-flow analysis as the fair_market_value of mvn and mvs the parties in the income valuation method method appraiser specifies the duration of periodic_income the dcf method of reversions -- - guantity variability instant case rely on a version of the called the discounted cash-flow dcf is a set of procedures in which an timing and as well as the quantity and timing and discounts each to its present_value at a specified yield in formulating their dcf analyses each expert in the instant case uses different input assumptions but their cash-flow estimates end up being very similar year year year year year year year year year year year year year year year year year year fprrfmwmoo ooata op wn fe hr wn ofpf wn ef mvn holden dollar_figure big_number big_number big_number big_number big_number big_number big_number mvs holden dollar_figure big_number big_number big_number big_number big_number marx dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number marx dollar_figure big_number big_number big_number big_number big_number big_number the main reason the cash-flow estimates of the experts are as follows continued the parties arrive at different values for mvn and mvs is that their experts make different assumptions concerning the discount rate ’ both mr marx and mr holden arrive at a discount rate by abstracting sales of comparable commercial properties in order to derive a capitalization rate the capitalization rate is the property's cash-flow divided by its sales_price the discount rate is ascertained by making adjustments to the capitalization rate primarily for inflation mr holden's capitalization rate was derived from a pool of comparable sales more extensive than mr marx's capitalization rate most of mr holden's comparables however are properties located in places outside the montecito-santa barbara area such as oxnard and los angeles california indeed we find that aspect of mr holden's analysis troubling mvn and mvs are located in an area adjacent to the city of santa barbara mvn and mvs are more than miles away continued year big_number big_number year --- year --- big_number year -- big_number the discount rate is a rate of return on capital used to convert future payments rental income or receipts into a present_value -- - from mr holden's comparables in huntington beach and los angeles and more than miles away from oxnard mr holden acknowledges that mvn and mvs are situated in santa barbara's most desirable neighborhood he also notes that mvn and mvs make up the majority of the commercial property in montecito they almost set their own rental market the montecito-santa barbara community is unique in that there is very limited vacant land it is a small community and there are not many shopping centers for sale at any given time in contrast to los angeles and orange counties where many shopping centers are for sale at any particular moment in time moreover during santa barbara voters passed measure e which restricts the building of commercial and industrial properties in the city limits of santa barbara mr holden states that although it is too early to tell how measure e would affect the real_estate market in santa barbara more than likely it will cause a shortage of commercial rental facilities and create high rents accordingly the unique character of the montecito-santa barbara real_estate market will be maintained well after the alternate_valuation_date mr holden attempted to demonstrate the rising capitalization rates of commercial shopping center sales in southern california however because of the unique character of the montecito-santa barbara area we are primarily concerned only with how the softness in the real_estate market was affecting capitalization rates in that area mr holden reported that sales in the santa barbara area during the time in question commanded capitalization rates of dollar_figure percent and percent mr marx researched three additional sales in santa barbara during and and found capitalization rates ranging from dollar_figure percent to percent on the basis of such data mr marx concludes that an overall capitalization rate of dollar_figure percent to percent is appropriate in valuing mvn and mvs he settles on percent as the capitalization rate mr holden on the other hand went outside the santa barbara area in order to justify a higher capitalization rate for mvn and mvs in his view southern california was experiencing a soft real_estate market at the time of the alternate_valuation_date mr holden fails to explain however why any market softness is not already reflected in the capitalization rates of the montecito-santa barbara area comparables we are inclined to keep the capitalization rate in the instant case within the range of in the average capitalization rate in southern california was dollar_figure percent in it was dollar_figure percent in it was dollar_figure percent in it was dollar_figure percent and in it was dollar_figure percent - - capitalization rates found in the montecito-santa barbara area at or near the time of the alternate_valuation_date mvn and mvs are uniquely situated because of the lack of commercial rental property in the area mr holden fails to convince the court that his use of widespread southern california comparables is appropriate in analyzing mvn and mvs we are persuaded therefore that a capitalization rate of percent is in line with capitalization rates generally in the montecito-santa barbara area at the alternate_valuation_date and is a reasonable estimation of the appropriate capitalization rate to use in valuing mvn and mvs as stated above the discount rate is a derivative of the capitalization rate messrs holden and marx agree that a percent adjustment is needed to account for inflation mr marx makes a further adjustment that considers leasing and selling commissions along with absorption and tenant improvement issues which reduces mr marx's capitalization rate adjustment by approximately one-half of a percent mr holden makes no such adjustment given the range of estimated adjustments suggested by the experts we find that dollar_figure percent is a reasonable adjustment to the capitalization rate in order to arrive at the appropriate discount rate --- - another area of disagreement among the experts is the appropriate duration of the cash-flow period mr holden uses a 7-year cash-flow period whereas mr marx uses a 10-year cash-flow period mr holden justifies his 7-year period on the basis of inter alia market uncertainties and the fact that as the cash- flow period is extended into the future the analysis becomes less reliable mr holden also notes that real_estate markets tend to flow in 7-year cycles mr marx points out that a year cash-flow period is supported by information from local brokers and national real_estate publications although years may be a reasonable cash-flow period in some cases we are inclined to follow the trends of the montecito-santa barbara real_estate market we find therefore that mr marx's estimate of a 10-year cash-flow period is persuasive because it follows more closely santa barbara's real_estate norms on the basis of the foregoing discussion we find mr holden's valuation estimates to be too low and find mr marx's estimates to be too high we believe that dollar_figure is a reasonable estimate of the value of mvn and dollar_figure is a reasonable estimate of the value of mvs with such values in mind we now proceed to value mr borgatello's interest in vic -- - value of mr borgatello's interest in vic knowing the value of mvs and mvn we are now able to decide the price at which mr borgatello's dollar_figure percent stock interest in vic would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts sec_20_2031-1 estate_tax regs in the case of unlisted stock such as the stock in guestion the price at which sales of such stock are made in arm's-length transactions in an open market is the best evidence of value see 110_tc_530 the record in the instant case does not contain any such sale of stock where the value of unlisted stock cannot be determined from actual sale prices its value generally is to be determined by taking into consideration a host of factors including among others the company's net_worth prospective earning power and dividend-paying capacity see eg estate of davis supra pincite when valuing a real_estate_holding_company however the main emphasis is on the company's assets see id the net asset value method is the most reasonable one to use in a case such as the instant case where the corporation functions as a holding rather than an operating company and earnings are relatively low in comparison to the fair_market_value of the underlying assets - - see eg estate of davis v commissioner supra 72_tc_1062 the net asset value method involves arriving at the company's net asset value the value of the company's assets less liabilites where the assets have been adjusted to reflect their fair_market_value and then discounting that value to account for various factors that affect its marketability principal factors affecting the discount in the instant case are the tax_liability inherent in the built-in_gain assets of vic and the lack of marketability due to the difficulty of selling stock ina small closely_held_corporation such as vic we do not employ a fixed formula in considering the factors that we use to determine the fair_market_value of unlisted stock see estate of davis supra pincite the weight to be given to the various factors in arriving at fair_market_value depends upon the facts of each case see sec_25_2512-2 gift_tax regs we have broad discretion in assigning weight to the various factors and in selecting the method of valuation see 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 sec_25_2512-2 gift_tax regs the determination of the value of closely held stock is a matter of judgment rather than one of mathematics see estate of davis supra pincite moreover because the valuation is -- - necessarily an approximation it is not required that the value that we determine be one as to which there is specific testimony provided that it is within the range of figures that properly may be deduced from the evidence see id as in most valuation cases the parties in the instant case rely extensively on the opinions of their respective experts to support their differing views about the fair_market_value on the valuation_date each expert utilizes the net asset value method in order to value mr borgatello's interest in vic for purposes of determining the appropriate discount to be applied to vic's assets the estate introduced the report of james brockardt who asserts that the net asset value of vic should be discounted by percent for lack of marketability respondent offered the report of roger wilde who asserts that vic's net asset value should be discounted by percent for lack of marketability mr wilde arrives at his discount using a build-up method mr wilde examines various factors and assigns a percentage value to each some factors increase and some decrease the net asset value discount wilde made the following adjustments to be included in the discount for lack of marketability shareholder dividends and compensation paid local economy and real_estate market pincite management continuity - potential corporate gain and tax restrictions on stock transfer transaction and other costs ole ole ole ole omaba wn br idoern ow ole ole - - mr brockardt on the other hand presents a general discussion of various factors but does not assign a percentage value to any of them he bases his total discount on his judgment and consideration of the factors as a whole thus for example mr wilde reveals exactly how much of a discount he allows for the built-in gains in the assets of vic whereas with mr brockhardt's report we do not know how much of the discount was attributable to built-in gains mr wilde's build-up method presents a useful framework to consider the various factors at play in the instant case below we consider those factors within his framework and in light of mr brockardt's report mr wilde reduces the discount by percent because of vic's consistent and strong cash-flow dividend payment capability and low vacancy rate of the vic's shopping centers mr wilde further states the company's financial statements and dividend policy indicate that the company has paid nominal dividends but does pay the controlling shareholder significant salary this would be a favorable factor for an investor in the shares being valued messrs marx and holden accounted for the cash-flow provided by the properties and the economic conditions of the santa barbara area in their valuations of mvn and mvs the estate argues that when arriving at a value for the corporation we - - should not consider factors that have already been taken into account in the valuation of vic'ss assets we agree with the estate as pertains to cash-flow and dividend paying capacity sec_5 of revrul_59_60 1959_1_cb_243 provides in pertinent part b the value of the stock of a closely held investment or real_estate_holding_company whether or not family owned is closely related to the value of the assets underlying the stock for companies of this type the appraiser should determine the fair market values of the assets of the company operating_expenses of such a company and the cost of liquidating it if any merit consideration when appraising the relative values of the stock and the underlying assets the market values of the underlying assets give due weight to potential earnings and dividends of the particular items of property underlying the stock capitalized at rates deemed proper by the investing public at the date of appraisal a current appraisal by the investing public should be superior to the retrospective opinion of an individual for these reasons adjusted net_worth should be accorded greater weight in valuing the stock of a closely held investment or real_estate_holding_company whether of not family owned than any of the customary yardsticks of appraisal such as earnings and dividend paying capacity emphasis added the revenue_ruling implies that potential earnings are already accounted for in the market_value of mvn and mvs and should not be considered again in valuing the vic stock as pertains to economic conditions and the softness in the real_estate market in estate of berg v commissioner tcmemo_1991_279 affd in -- p7 - part and revd and remanded in part on another ground 976_f2d_1163 8th cir we stated the values arrived at by the expert were the basis for the date of death values of the corporate properties because in appraising the properties the expert took into account the market for such property as well as general economic conditions in grand forks the fair_market_value of vaberg's corporate assets and therefore the fair_market_value of percent of the vaberg stock has already been adjusted for such conditions to the extent that the market for residential real_estate and general economic conditions would have a negative impact on the fair_market_value of the dollar_figure percent of vaberg stock held by the decedent petitioner has already reduced the reported value of the stock on account of such impact for this court to adjust the discounts for minority interest and lack of marketability for these factors would be to duplicate the reduction in reported value due to such factors on the basis of our reasoning in estate of berg supra mr wilde's 5-percent increase in the net asset value discount attributable to the general economic conditions of the santa barbara area is inappropriate similarly the 5-percent decrease in the net asset value discount attributable to mr wilde's consideration of vic's cash-flow and ability to pay dividends is inappropriate pursuant to the reasoning of revrul_59_60 c b which is consistent with our conclusion in the instant case the estate additionally contends that mr wilde's adjustment for management continuity is already reflected in the value of mvn and mvs we do not agree - - it is not evident that mr wilde's management continuity factor is reflected in the value of mvn and mvs or vic's other assets the estate incorrectly equates mr wilde's discussion of management continuity with the management costs associated with overseeing mvn and mvs such management costs are indeed reflected in the value of mvn and mvs what we believe mr wilde refers to in his brief discussion of management continuity is that managing vic's real_estate does not require the expertise needed to oversee a management intensive operating company with many employees because vic is a real_estate_holding_company that maintains low vacancy rates in its properties percent of total square footage vacant in a sluggish market mr wilde concludes that the likelihood of a buyer being able to successfully manage the real_estate holdings is strong indeed it seems likely that any buyer of vic will choose not to employ vic's current managers to oversee the company's properties continuity of the current vic management is unnecessary for the company to succeed as a going concern the question then becomes whether mr wilde's management continuity factor affects the discount in the manner he suggests we tend to think it does not mr wilde reduces the net asset value discount by percent for the management continuity factor but we think the factor is neutral consequently we do not assign any weight to it - - we shall assign weight to the consideration of the built-in capital_gain tax inherent in vic's assets we may allow the application of a built-in capital_gains_tax discount if we believe that a hypothetical buyer would have taken into account the tax consequences of the built-in capital_gains when arriving at the amount he would be willing to pay for mr borgatello's vic stock see estate of davis v commissioner t c pincite estate of jameson v commissioner tcmemo_1999_43 both parties agree in the instant case that a willing buyer would consider those tax consequences but they disagree on how much to discount the net asset value to account for this factor the largest portion of mr wilde's net asset value discount is attributable to the built-in gains inherent in vic'ss assets in calculating the discount attributable to the tax on the built-- in gains mr wilde utilizes a 10-year holding_period for the assets assuming a 2-percent growth rate mr wilde estimates the value of vic's assets to be dollar_figure for the year on the basis of such estimated value mr wilde calculates the built-in_gain and applies california' sec_9_3 percent capital_gains_rate and a 34-percent federal_income_tax rate to arrive at a future tax in in the amount of dollar_figure applying a discount rate of percent long term afr percent for added risk mr wilde determines the present_value of the future tax -- - to be dollar_figure in order to arrive at the discount attributable to the future tax mr wilde divided dollar_figure the present_value of the future tax by dollar_figure the total value of vic's real_estate and investments to arrive at a 19-percent rounded from percent discount accordingly mr wilde's discount is not calculated as a percentage of net asset value rather it is calculated as a percentage of the value of vic's real_estate and investment_property mr wilde errs in calculating the discount attributable to the tax on the built-in_gain this manner mr wilde errs in that the present_value of the future tax should have been stated as a percentage of net asset value not as a percentage of only vic's real_estate and investments the estate correctly points out that the figure that mr wilde arrives at is irrelevant for purposes of calculating the percentage amount by which the taxes reduce the net asset value because it excludes some assets and all liabilities asa percentage of net asset value the discount amount would not be percent the present_value of the future tax dollar_figure divided by mr wilde's net asset value dollar_figure produces a 5-percent discount accordingly after correcting that error the discount attributable to the tax on the built-in gains --- - inherent in vic's assets would be percent not percent rounded to percent mr brockardt does not engage in the kind of explicit analysis in which mr wilde engages but mr brockardt does calculate on the basis of mr holden's valuations of mvn and mvs the impact of an immediate tax on the net asset value of vic according to mr brockardt an immediate tax on the built-- in gains would warrant a 2-percent discount in the net asset value of vic on the basis of our valuations of mvn and mvs an immediate tax on the built-in_gain would warrant a 3-percent discount in the net asset value of vic applying that amount as a discount to the net asset value is unrealistic because it does not account for any holding_period for the assets the estate's expert concedes that there would be some period of tax_deferral although he did not articulate how long the period of deferral would be mr wilde assumes a 10-year holding_period we arrived at this amount as follows net asset value dollar_figure total assets at market_value dollar_figure less book_value big_number unrealized capital_gain dollar_figure net california gain dollar_figure less california tax pincite big_number net federal gain dollar_figure less federal tax pincite big_number total_tax on capital_gain dollar_figure total capital_gain as a percentage of net asset value - - for the assets adjusting mr wilde's figures for our lower valuation of the shopping centers does not yield a different percentage value ’ the range of discount values attributable to the tax on the built-in_gain in vic's assets presented by the experts i sec_32 percent if the assets are immediately liquidated to percent if the assets are held for years although there is no evidence that a willing buyer of vic would immediately liquidate the assets there is also not much support for respondent's contention that a buyer would wait years before liguidating the assets in reaching a middle ground therefore we find it reasonable to discount the net asset value by the current fair_market_value of the built-in_gain assets is dollar_figure dollar_figure real_estate plus investments in stock and art dollar_figure such amount assuming a 2-percent annual growth rate for the 10-year holding_period would be worth dollar_figure on date after adjusting for annual depreciation of dollar_figure per year during the 10-year holding_period adding dollar_figure to the projected built in gain the total projected built-in_gain on date is dollar_figure the california tax on that amount pincite percent is dollar_figure total federal gain is dollar_figure and taxed at the 34-percent corporate federal rate produces dollar_figure in federal tax the total amount of federal and california taxes on the projected built-in_gain is dollar_figure assuming as mr wilde did a discount rate of percent long term afr percent for added risk the present_value of the future dollar_figure in taxes is dollar_figure this amount as a percentage of net asset value is percent dollar_figure divided by dollar_figure - - percent to account for the tax_liability inherent in vic's assets one of petitioner’s main contentions for discounting the vic stock is the presence of a stock purchase agreement although we believe that such agreement would have some chilling effect ona hypothetical sale we do not agree that it would have the effect that the estate contends it would have the agreement provides that before mr borgatello or his estate sells his vic shares he must first offer his shares to the other vic shareholders on pro_rata basis at the price offered to the outside buyer the other shareholders have days to exercise their right_of_first_refusal and they may purchase any amount of the shares offered after that 15-day period expires vic has the option of buying as many shares as it desires after the consecutive 15-day periods expire mr borgatello could then sell the remaining shares to the third-party buyer the estate contends that the stock purchase agreement will inevitably lead to mr borgatello's dollar_figure percent block being sold in two smaller blocks because the minority shareholders will purchase just enough of the shares to gain control of vic leaving the third-party buyer with a minority interest the estate however does not offer any evidence to prove that any of the vic minority shareholders possess the means or the - -- inclination to purchase enough of the stock to force mr borgatello's dollar_figure percent block to be sold in two smaller blocks more importantly our analysis presumes that the transaction involves a willing buyer and a willing seller under no particular compulsion to enter into a transaction we seriously doubt that a willing seller under no compulsion to sell would dispose_of an 76-percent block of stock in the manner suggested by the estate what is more likely is that the buyer and seller would seek assurances from the other shareholders that they would not interfere in the transaction by exercising their rights pursuant to the stock purchase agreement this would add some uncertainty and a chilling effect to the transaction but not to the extent that the estate argues consequently we accept respondent's assessment of the stock purchase agreement and discount the net asset value by percent for that factor the final adjustment mr wilde makes to the net asset value accounts for transaction costs associated with the eventual sale of the assets mr wilde's estimation of these transaction costs is percent of the net asset value in an immediate liguidation mr brockardt estimates these costs to be percent of the net asset value given the narrow range of these figures we think a 6-percent discount for transaction costs is a reasonable estimate - - in sum a total discount of percent accounts properly for the lack of marketability of the vic stock discounting the net asset value by percent leads to a valuation adjustment of dollar_figure on the basis of the foregoing examination of the record we conclude that the fair_market_value of mr borgatello's vic shares is as follows net asset value dollar_figure less valuation adjustment big_number aggregate fair_market_value dollar_figure fair_market_value per share dollar_figure shares outstanding fair_market_value of shares dollar_figure to reflect the foregoing decision will be entered pursuant to rule
